       Case 1:21-cr-00502-CKK Document 18-1 Filed 08/25/21 Page 1 of 11




                                                     U.S. Department of Justice

                                                     CHANNING D. PHILLIPS
                                                     Acting United States Attorney

                                                     District of Columbia


                                                     Judiciary Center
                                                     555 Fourth St., N.W.
                                                     Washington, D.C. 20530


                                                   August 24, 2021
VIA EMAIL

Allen H. Orenberg
The Orenberg Law Firm, P.C.


       Re:    United States v. Christmann
              Case No. 21-cr-502-CKK
              Letter No. 1

Dear Mr. Orenberg:

       This is to memorialize the following discovery sent you on August 24, 2021 via USAFX.
The disclosures contained the following information:

       Surveillance reports, notes, photographs, and logs for March 19, 2021. May 23, 2021,
       May 24, 2021, May 25, 2021, May 26, 2021, May 27, 2021, May 28 ,2021,May 30, 2021,
       May 31, 2021, June 2, 2021, June 4, 2021, June 13, 2021, June 14, 2021, June 15, 2021,
       June 16, 2021, June 17, 2021, June 18, 2021, June 21, 2021, June 22, 2021, June 23,
       2021, June 24 ,2021, June 25, 2021, June 28, 2021, June 29, 2021, June 30, 2021, July 1,
       2021, July 23, 2021, July 25, 2021, and July 26, 2021
       Records from Google, Facebook, T-Mobile, eBay, Equifax, PayPal, Venmo, JP Morgan
       Chase, MoneyGram, Colonial Parking, Inc., Facebook, Robinhood
       Report of Interview of Daniel Christmann
       Three reports of financial transactions
       Case opening report
       Facial image reports
       Investigation lead and Subject detail report
       Records checks, including residences, criminal history, and driver’s licenses
       Identifying information report
       Meeting report of Daniel Christmann
       Preservation requests to Google (two), Facebook (two), T-Mobile,
       Image and Name search reports
       Location map and data for January 6
        Case 1:21-cr-00502-CKK Document 18-1 Filed 08/25/21 Page 2 of 11




       Two reports on Daniel Christmann inside the Capitol including closed captioning video
       and images
       Facebook and Instagram search warrant documents and returns
       Driver’s license records for Tennessee, California, and New York
       Registration materials for Audi
       Site survey report
       License plate checks
       Arrest warrant and complaint
       Search warrant execution reports for residence, devices, and vehicle, lists of items seized,
       room labels, sketch of residence, execution log, evidence collection log, photographic
       log, receipt for property, photographs, and sign in log.
       Arrest and interview reports, including waiver form, photograph, and timeline
       Fingerprint card, booking information, and arrest photographs
       GPS location information search warrant documentation
       Tip report
       Call with L.W.
       Phone pictures and messages involving L.W.

The file names for these disclosures are listed in Attachment A to this letter.

         Due to the extraordinary nature of the January 6, 2021 Capitol Attack, the government
anticipates that a large volume of materials may contain information relevant to this prosecution.
These materials may include, but are not limited to, surveillance video, statements of similarly
situated defendants, forensic searches of electronic devices and social media accounts of similarly
situated defendants, and citizen tips. The government is working to develop a system that will
facilitate access to these materials. In the meantime, please let me know if there are any categories
of information that you believe are particularly relevant to your client.

       The discovery is unencrypted. Please contact me if you have any issues accessing the
information, and to confer regarding pretrial discovery as provided in Fed. R. Crim. P. 16.1.

       This material is subject to the terms of the Protective Order issued in this case.

       I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S. 83
(1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes to
light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

        I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal Rules
of Criminal Procedure, including results or reports of any physical or mental examinations, or
scientific tests or experiments, and any expert witness summaries. I also request that defendant(s)
disclose prior statements of any witnesses defendant(s) intends to call to testify at any hearing or
trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I request that such
material be provided on the same basis upon which the government will provide defendant(s) with
materials relating to government witnesses.
        Case 1:21-cr-00502-CKK Document 18-1 Filed 08/25/21 Page 3 of 11




        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I
request that defendant(s) provide the government with the appropriate written notice if
defendant(s) plans to use one of the defenses referenced in those rules. Please provide any notice
within the time period required by the Rules or allowed by the Court for the filing of any pretrial
motions.

        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.

                                                     Sincerely,

                                                     /s/ Monica A. Stump
                                                     Monica A. Stump
                                                     Assistant United States Attorney



Enclosure(s)




                                                3
     Case 1:21-cr-00502-CKK Document 18-1 Filed 08/25/21 Page 4 of 11




                          ATTACHMENT A
Serial TFIN_0000001.pdf
Serial TFIN_0000002.pdf
Serial TFIN_0000002_1A0000001_0000001.jpg
Serial TFIN_0000002_1A0000001_0000002.jpg
Serial TFIN_0000002_1A0000001_0000003.pdf
Serial TFIN_0000003.pdf
Serial TFIN_0000003_1A0000002_0000001.pdf
Serial TFIN_0000003_1A0000002_0000002.jpg
20210728_191431000000_677000002_4_1.wav
Serial 0000001.pdf
Serial 0000002.pdf
Serial 0000004.pdf
Serial 0000005.pdf
Serial 0000005_1A0009394_0000001.docx
Serial 0000006.pdf
Serial 0000006_1A0002761_0000001.pdf
Serial 0000006_1A0002762_0000001.pdf
Serial 0000006_1A0002763_0000001.xlsx
Serial 0000006_1A0002764_0000001.PNG
Serial 0000006_1A0002765_0000001.pdf
Serial 0000007.pdf
Serial 0000008.pdf
Serial 0000009.pdf
Serial 0000009_1A0000002_0000001.pdf
Serial 0000010.pdf
Serial 0000010_1A0000003_0000001.pdf
Serial 0000012.pdf
Serial 0000012_1A0000004_0000001.pdf
Serial 0000013.pdf
Serial 0000013_1A0000005_0000001.pdf
Serial 0000014.pdf
Serial 0000015.pdf
Serial 0000016.pdf
Serial 0000017_1A0000008_0000001.txt
Serial 0000017_1A0000008_0000002.pdf
Serial 0000017_1A0000008_0000003.csv
Serial 0000018 HIGHLY SENSITIVE.pdf
Serial 0000018_1A0000009_0000001 HIGHLY SENSITIVE.png
Serial 0000018_1A0000009_0000002 HIGHLY SENSITIVE.png
Serial 0000018_1A0000009_0000003 HIGHLY SENSITIVE.png
     Case 1:21-cr-00502-CKK Document 18-1 Filed 08/25/21 Page 5 of 11




Serial 0000018_1A0000009_0000004 HIGHLY SENSITIVE.png
Serial 0000018_1A0000009_0000005 HIGHLY SENSITIVE.png
Serial 0000018_1A0000009_0000006 HIGHLY SENSITIVE.png
Serial 0000018_1A0000009_0000007 HIGHLY SENSITIVE.png
Serial 0000018_1A0000009_0000008 HIGHLY SENSITIVE.png
Serial 0000018_1A0000009_0000009 HIGHLY SENSITIVE.png
Serial 0000019.pdf
Serial 0000019_1A0000010_0000001_PHYSICAL HIGHLY SENSITIVE.pdf
Serial 0000020.pdf
Serial 0000020_1A0000011_0000002.pdf
Serial 0000020_1A0000011_0000004.pdf
Serial 0000021.pdf
Serial 0000021_1A0000012_0000001.pdf
Serial 0000021_1A0000012_0000002.pdf
Serial 0000021_1A0000012_0000003.pdf
Serial 0000021_1A0000012_0000004.pdf
Serial 0000022.pdf
Serial 0000022_1A0000013_0000001_PHYSICAL.pdf
Serial 0000023_1A0000014_0000003.zip
Serial 0000024.pdf
Serial 0000025_1A0000015_0000001.zip
Serial 0000026.pdf
Serial 0000026_1A0000016_0000001.pdf
Serial 0000026_1A0000016_0000002.pdf
Serial 0000026_1A0000016_0000003.pdf
Serial 0000026_1A0000016_0000004.pdf
Serial 0000027.pdf
Serial 0000027_1A0000017_0000001.pdf
Serial 0000028.pdf
Serial 0000029.pdf
Serial 0000031.pdf
Serial 0000031_1A0000019_0000001.pdf
Serial 0000031_1A0000019_0000002.pdf
Serial 0000033_1A0000021_0000001.zip
Serial 0000034.pdf
Serial 0000034_1A0000022_0000001.pdf
Serial 0000034_1A0000022_0000002.pdf
Serial 0000035_1A0000023_0000001.zip
Serial 0000036.pdf
Serial 0000037.pdf
Serial 0000038.pdf
Serial 0000038_1A0000024_0000001.pdf
     Case 1:21-cr-00502-CKK Document 18-1 Filed 08/25/21 Page 6 of 11




Serial 0000038_1A0000024_0000002.pdf
Serial 0000038_1A0000024_0000003.pdf
Serial 0000038_1A0000024_0000004.pdf
Serial 0000038_1A0000024_0000005_PHYSICAL.pdf
Serial 0000038_1A0000024_0000006.pdf
Serial 0000038_1A0000024_0000007.pdf
Serial 0000038_1A0000024_0000008.pdf
Serial 0000038_1A0000024_0000009.pdf
Serial 0000040.pdf
Serial 0000042.pdf
Serial 0000043.pdf
Serial 0000044.pdf
Serial 0000046.pdf
Serial 0000047.pdf
Serial 0000047_1A0000026_0000001.pdf
Serial 0000048.pdf
Serial 0000048_1A0000027_0000001.pdf
Serial 0000048_1A0000027_0000002.pdf
Serial 0000048_1A0000027_0000003.pdf
Serial 0000049.pdf
Serial 0000049_1A0000028_0000001.pdf
Serial 0000049_1A0000028_0000002.pdf
Serial 0000049_1A0000028_0000003.pdf
Serial 0000049_1A0000028_0000004.pdf
Serial 0000049_1A0000028_0000005.pdf
Serial 0000049_1A0000028_0000006.pdf
Serial 0000049_1A0000028_0000007_PHYSICAL.pdf
Serial 0000049_1A0000028_0000008.pdf
Serial 0000049_1A0000028_0000009.pdf
Serial 0000049_1A0000028_0000010.pdf
Serial 0000051 SENSITIVE.pdf
Serial 0000051_1A0000014_0000001 SENSITIVE.jpg
Serial 0000051_1A0000014_0000002 SENSITIVE.jpg
Serial 0000051_1A0000014_0000003 SENSITIVE.jpg
Serial 0000051_1A0000014_0000004 SENSITIVE.jpg
Serial 0000051_1A0000014_0000005 SENSITIVE.jpg
Serial 0000051_1A0000015_0000001 SENSITIVE.pdf
Serial 0000051_1A0000015_0000002 SENSITIVE.pdf
Serial 0000051_1A0000015_0000003 SENSITIVE.pdf
Serial 0000053.pdf
Serial 0000054.pdf
Serial 0000054_1A0000029_0000001.zip
Serial 0000054_1A0000029_0000002.zip
     Case 1:21-cr-00502-CKK Document 18-1 Filed 08/25/21 Page 7 of 11




Serial 0000054_1A0000029_0000003.zip
Serial 0000054_1A0000029_0000004.zip
Serial 0000054_1A0000029_0000005.zip
Serial 0000054_1A0000029_0000006.zip
Serial 0000054_1A0000029_0000007.pdf
Serial 0000054_1A0000029_0000008.zip
Serial 0000055.pdf
Serial 0000055_1A0000030_0000001.zip
Serial 0000055_1A0000030_0000002.zip
Serial 0000055_1A0000030_0000003.zip
Serial 0000055_1A0000030_0000004.zip
Serial 0000055_1A0000030_0000005.zip
Serial 0000055_1A0000030_0000006.zip
Serial 0000055_1A0000030_0000007.zip
Serial ELA_0000001.pdf
Serial ELA_0000002.pdf
Serial FIS_0000001.pdf
Serial FIS_0000001_1A0000001_0000001.jpg
Serial FIS_0000001_1A0000001_0000002.jpg
Serial FIS_0000001_1A0000001_0000003.jpg
Serial FIS_0000001_1A0000001_0000004.jpg
Serial FIS_0000001_1A0000001_0000005.jpg
Serial FIS_0000002.pdf
Serial FIS_0000002_1A0000002_0000001.pdf
Serial FIS_0000002_1A0000002_0000002.pdf
Serial FIS_0000003.pdf
Serial FIS_0000003_1A0000003_0000001_PHYSICAL.pdf
Serial FIS_0000004.pdf
Serial FIS_0000004_1A0000004_0000001_PHYSICAL.pdf
Serial FIS_0000005.pdf
Serial FIS_0000005_1A0000005_0000001_PHYSICAL.pdf
Serial FIS_0000005_1A0000006_0000001_PHYSICAL.pdf
Serial FIS_0000005_1A0000007_0000001.jpg
Serial FIS_0000006.pdf
Serial FIS_0000006_1A0000008_0000001_PHYSICAL.pdf
Serial FIS_0000006_1A0000009_0000001_PHYSICAL.pdf
Serial FIS_0000006_1A0000010_0000001.jpg
Serial FIS_0000006_1A0000011_0000001_PHYSICAL.pdf
Serial FIS_0000006_1A0000012_0000001.jpg
Serial FIS_0000007.pdf
Serial FIS_0000007_1A0000013_0000001_PHYSICAL.pdf
Serial FIS_0000008.pdf
     Case 1:21-cr-00502-CKK Document 18-1 Filed 08/25/21 Page 8 of 11




Serial FIS_0000008_1A0000014_0000001_PHYSICAL.pdf
Serial FIS_0000009.pdf
Serial FIS_0000009_1A0000015_0000001_PHYSICAL.pdf
Serial FIS_0000010.pdf
Serial FIS_0000010_1A0000016_0000001_PHYSICAL.pdf
Serial FIS_0000011.pdf
Serial FIS_0000011_1A0000017_0000001_PHYSICAL.pdf
Serial FIS_0000012.pdf
Serial FIS_0000012_1A0000018_0000001_PHYSICAL.pdf
Serial FIS_0000013.pdf
Serial FIS_0000013_1A0000019_0000001_PHYSICAL.pdf
Serial FIS_0000014.pdf
Serial FIS_0000014_1A0000020_0000001_PHYSICAL.pdf
Serial FIS_0000015.pdf
Serial FIS_0000015_1A0000021_0000001_PHYSICAL.pdf
Serial FIS_0000016.pdf
Serial FIS_0000016_1A0000022_0000001_PHYSICAL.pdf
Serial FIS_0000017.pdf
Serial FIS_0000017_1A0000023_0000001_PHYSICAL.pdf
Serial FIS_0000018.pdf
Serial FIS_0000018_1A0000024_0000001_PHYSICAL.pdf
Serial FIS_0000019.pdf
Serial FIS_0000019_1A0000025_0000001_PHYSICAL.pdf
Serial FIS_0000020.pdf
Serial FIS_0000020_1A0000026_0000001.pdf
Serial FIS_0000021.pdf
Serial FIS_0000021_1A0000027_0000001.pdf
Serial FIS_0000022.pdf
Serial FIS_0000022_1A0000028_0000001_PHYSICAL.pdf
Serial FIS_0000023.pdf
Serial FIS_0000023_1A0000029_0000001.pdf
Serial FIS_0000024.pdf
Serial FIS_0000024_1A0000030_0000001.pdf
Serial FIS_0000025.pdf
Serial FIS_0000025_1A0000031_0000001.pdf
Serial FIS_0000026.pdf
Serial FIS_0000026_1A0000032_0000001.pdf
Serial FIS_0000027.pdf
Serial FIS_0000027_1A0000033_0000001.pdf
Serial FIS_0000028.pdf
Serial FIS_0000028_1A0000034_0000001.pdf
Serial FIS_0000029.pdf
Serial FIS_0000029_1A0000035_0000001.pdf
     Case 1:21-cr-00502-CKK Document 18-1 Filed 08/25/21 Page 9 of 11




Serial FIS_0000030.pdf
Serial FIS_0000030_1A0000036_0000001_PHYSICAL.pdf
Serial FIS_0000031.pdf
Serial FIS_0000031_1A0000037_0000001_PHYSICAL.pdf
Serial FIS_0000032.pdf
Serial FIS_0000032_1A0000038_0000001_PHYSICAL.pdf
Serial FIS_0000033.pdf
Serial FIS_0000033_1A0000039_0000001_PHYSICAL.pdf
Serial FIS_0000034.pdf
Serial FIS_0000034_1A0000040_0000001_PHYSICAL.pdf
Serial FIS_0000035.pdf
Serial FIS_0000035_1A0000041_0000001_PHYSICAL.pdf
Serial GJ_0000001.pdf
Serial GJ_0000001_1A0000001_0000002.zip
Serial GJ_0000002.pdf
Serial GJ_0000002_1A0000002_0000001.zip
Serial GJ_0000003.pdf
Serial GJ_0000004.pdf
Serial GJ_0000004_1A0000004_0000001.zip
Serial GJ_0000005.pdf
Serial GJ_0000005_1A0000005_0000002.zip
Serial GJ_0000005_1A0000005_0000003.zip
Serial GJ_0000005_1A0000005_0000004.zip
Serial GJ_0000005_1A0000005_0000005.zip
Serial GJ_0000005_1A0000005_0000006.zip
Serial GJ_0000005_1A0000005_0000007.zip
Serial GJ_0000005_1A0000005_0000008.pdf
Serial GJ_0000005_1A0000005_0000009.zip
Serial GJ_0000005_1A0000005_0000010.zip
Serial GJ_0000005_1A0000005_0000011.zip
Serial GJ_0000005_1A0000005_0000012.zip
Serial GJ_0000005_1A0000005_0000013.zip
Serial GJ_0000005_1A0000005_0000014.pdf
Serial GJ_0000005_1A0000005_0000015.zip
Serial GJ_0000005_1A0000005_0000016.zip
Serial GJ_0000005_1A0000005_0000017.zip
Serial GJ_0000005_1A0000005_0000018.zip
Serial GJ_0000005_1A0000005_0000019.zip
Serial GJ_0000005_1A0000005_0000020.pdf
Serial GJ_0000005_1A0000005_0000021.zip
Serial GJ_0000005_1A0000005_0000022.zip
Serial GJ_0000005_1A0000005_0000023.pdf
     Case 1:21-cr-00502-CKK Document 18-1 Filed 08/25/21 Page 10 of 11




Serial GJ_0000005_1A0000005_0000024.zip
Serial GJ_0000005_1A0000005_0000025.zip
Serial GJ_0000005_1A0000005_0000026.pdf
Serial GJ_0000006.pdf
Serial GJ_0000006_1A0000006_0000002.pdf
Serial GJ_0000006_1A0000006_0000003.pdf
Serial GJ_0000007.pdf
Serial GJ_0000007_1A0000007_0000001.pdf
Serial GJ_0000007_1A0000007_0000002.xlsx
Serial GJ_0000007_1A0000007_0000003.xlsx
Serial GJ_0000007_1A0000007_0000004.xlsx
Serial GJ_0000007_1A0000007_0000005.pdf
Serial GJ_0000008.pdf
Serial GJ_0000008_1A0000008_0000002.zip
Serial GJ_0000009.pdf
Serial GJ_0000009_1A0000009_0000002.pdf
Serial GJ_0000010.pdf
Serial GJ_0000010_1A0000010_0000002.PDF
Serial GJ_0000011.pdf
Serial GJ_0000011_1A0000011_0000002.pdf
Serial GJ_0000012.pdf
Serial GJ_0000012_1A0000012_0000002.pdf
Serial GJ_0000013.pdf
Serial GJ_0000013_1A0000013_0000001.PDF
Serial GJ_0000014.pdf
Serial GJ_0000014_1A0000014_0000002.PDF
Serial GJ_0000015.pdf
Serial GJ_0000015_1A0000015_0000002.pdf
Serial GJ_0000016.pdf
Serial GJ_0000016_1A0000016_0000001.mp4
Serial GJ_0000016_1A0000016_0000002.mp4
Serial GJ_0000017.pdf
Serial GJ_0000017_1A0000017_0000001.pdf
Serial GJ_0000018.pdf
Serial GJ_0000018_1A0000018_0000001.pdf
Serial GJ_0000019.pdf
Serial GJ_0000019_1A0000019_0000001.pdf
Serial GJ_0000020.pdf
Serial GJ_0000020_1A0000020_0000002.zip
Serial GJ_0000021.pdf
Serial GJ_0000021_1A0000021_0000002.zip
Serial GJ_0000021_1A0000021_0000003.pdf
Serial GJ_0000022.pdf
     Case 1:21-cr-00502-CKK Document 18-1 Filed 08/25/21 Page 11 of 11




Serial GJ_0000022_1A0000022_0000002.PDF
Serial GJ_0000023.pdf
Serial GJ_0000023_1A0000023_0000002.PDF
Serial GJ_0000024.pdf
Serial GJ_0000024_1A0000024_0000001.pdf
Serial GJ_0000024_1A0000024_0000002.pdf
Serial GJ_0000025.pdf
Serial GJ_0000025_1A0000025_0000001.pdf
Serial GJ_0000025_1A0000025_0000002.pdf
Serial GJ_0000025_1A0000025_0000003.pdf
Serial GJ_0000025_1A0000025_0000004.msg
Serial GJ_0000026.pdf
